986 A.2d 46 (2009)
Antonio MARTINEZ, Petitioner
v.
COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY FIRST JUDICIAL DISTRICT PENNSYLVANIA, Respondent.
No. 129 EM 2009.
Supreme Court of Pennsylvania.
December 16, 2009.

ORDER
PER CURIAM.
AND NOW, this 16th day of December, 2009, the Application for Leave to File Original Process and the Petition for Writ of Mandamus and/or Extraordinary Relief are GRANTED. The Court of Common Pleas of Philadelphia is directed to dispose of the Post Conviction Relief Act petition filed by Petitioner on May 16, 2008 within *47 90 days of this order. See CP-51-CR-0530631-1989.